t c no united_states tax_court dudley and dorothy moorhous petitioners v commissioner of internal revenue respondent docket no 10761-o0l filed date on date r mailed to p-h a final notice_of_intent_to_levy concerning p-h’s unpaid tax_liabilities for the years through and on date r mailed to p-w a final notice_of_intent_to_levy concerning p-w’s unpaid tax_liabilities for the years through on date ps filed a joint request for an administrative hearing with the internal_revenue_service office of appeals appeals_office p-h failed to file his request for an administrative hearing within the 30-day period prescribed in sec_6330 i r c despite p-h’s failure_to_file a timely request for an appeals_office hearing r granted p-h a so-called equivalent_hearing p-w was granted an administrative hearing pursuant to sec_6330 i r c on date r issued a decision letter to p-h stating that r would proceed with collection against him on date r issued a determination_letter to p-w stating that r would proceed with collection against her and -- - informing her of her right to challenge the determination in court on date ps filed a joint petition for review with the court in response to the petition r filed a motion to dismiss for lack of jurisdiction as to p-h and to strike as to certain taxable years held r’s decision to conduct a so-called eguivalent hearing did not result in a waiver by r of the time restrictions imposed upon p-h for requesting an appeals_office hearing pursuant to sec_6330 i r c kennedy v commissioner t c __ followed held further insofar as the petition filed herein purports to be a petition for review filed by p- h the court lacks jurisdiction on the ground that r did not issue a determination_letter to p-h pursuant to sec_6330 i r c due to p-h’s failure_to_file a timely request for an appeals_office hearing under sec_6330 and b and b i r c held further r was not barred from issuing separate notices of intent to levy to p-h and p-w despite the fact that they may have filed joint returns for the years in issue the term person as used in sec_6330 i r c does not require r to treat a husband and wife who filed a joint_return for a particular year as a single unit john f rodgers for petitioners jeffrey be gold for respondent opinion ruwe judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to continued - - and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike with respect to dudley moorhous and as to taxable years and as explained in detail below we shall grant respondent’s motion background on or about date respondent mailed to petitioner dudley moorhous a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy concerning his unpaid tax_liabilities for the years through and petitioner dudley moorhous received the notice_of_intent_to_levy on date as reflected on the u s postal service form_3811 domestic return receipt that was executed upon delivery of the notice on or about date respondent mailed to petitioner dorothy moorhous a notice_of_intent_to_levy concerning ' continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the notice_of_intent_to_levy stated that petitioner dudley moorhous owed amounts from prior notices additional penalties and interest totaling dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively q4e- her unpaid tax_liabilities for the years through there is no dispute that the above-described notices of intent to levy were mailed to petitioners’ last_known_address see sec_6330 c both of the above-described notices of intent to levy stated in pertinent part if you don’t pay the amount you owe make alternative arrangements to pay or request appeals consideration within days from the date of this letter we may take your property on date petitioners filed with the internal_revenue_service office of appeals appeals_office a joint request for a collection hearing form with respect to their tax_liabilities for the years through and although the appeals_office concluded that petitioner dudley moorhous failed to file his request for a hearing within the time prescribed in sec_6330 the appeals_office granted petitioner dudley moorhous a so-called equivalent_hearing see sec_301_6330-1t i1 temporary proced admin regs fed reg date on date the appeals_office issued to petitioner dudley moorhous a decision letter stating that respondent would the notice_of_intent_to_levy stated that petitioner dorothy moorhous owed amounts from prior notices additional penalties and interest totaling dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively - - proceed with collection by way of levy for the years through and the decision letter stated in pertinent part your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or on date the appeals_office issued to petitioner dorothy moorhous a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination stated that petitioner dorothy moorhous was not eligible for an offer-in- compromise the notice_of_determination further stated that respondent would proceed with collection with respect to petitioner dorothy moorhous’ tax_liabilities for the years through and that petitioner dorothy moorhous would have days to file a petition with the tax_court contesting the matter on date petitioners filed with the court a joint petition for lien or levy action under code sec_6320 or d see rule b the petition states in pertinent part that petitioners challenge petitioner dudley moorhous’ individual liabilities for the years and and petitioners’ joint liabilities for the years through and the petition includes an allegation that respondent erred in failing to decide the offer-in-compromise that petitioners filed with respondent in -- - in response to the petition respondent filed a motion to dismiss for lack of jurisdiction and to strike with respect to dudley moorhous and as to taxable years and respondent asserts that the court lacks jurisdiction with respect to petitioner dudley moorhous on the ground that the decision letter issued to him does not constitute a determination_letter sufficient to invoke the court’s jurisdiction pursuant to sec_6330 respondent contends that petitioner dorothy moorhous is the only proper petitioner before the court however respondent asserts that the court lacks jurisdiction with respect to petitioner dorothy moorhous as to the taxable_year on the ground that neither the notice_of_intent_to_levy nor the determination_letter that was issued to her included that taxable_year petitioner dudley moorhous filed an objection to respondent’s motion to dismiss asserting respondent failed to file his motion to dismiss in a timely manner where a husband and wife have filed a joint_return the term person as used in sec_6330 should be read as referring to both husband and wife thereby barring respondent from issuing separate notices of intent to levy to petitioners and to the extent originally respondent asserted that the court lacks jurisdiction with respect to petitioner dorothy moorhous as to the taxable years and however respondent later modified his position as discussed in the text infra - that respondent’s determination_letter to petitioner dorothy moorhous rejected petitioners’ joint offer-in-compromise petitioner dudley moorhous should be permitted to file a petition challenging the determination_letter this matter was called for hearing at the court’s motions session held in washington d c counsel for both parties appeared at the hearing and offered argument in respect of respondent’s motion to dismiss during the hearing counsel for respondent clarified that respondent’s motion to dismiss and to strike should only have requested that the taxable_year be stricken inasmuch as the petition clearly states that petitioners are challenging petitioner dudley moorhous’ individual liability for the taxable years and and not petitioner dorothy moorhous’ liability for those years discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by way of a levy upon the person’s property sec_6331 provides that at least days prior to proceeding with enforced collection by way of a levy ona person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person - - in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters sec_6330 generally provides that the commissioner cannot proceed with enforced collection by way of levy until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the taxpayer may seek judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 provides in pertinent part that the secretary shall notify a person in writing of his or her right to an appeals_office hearing regarding a notice_of_intent_to_levy by mailing such notice by certified or registered mail return receipt requested to such person’s last_known_address sec_6330 provides that the prescribed notice shall be provided not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period further sec_6330 b provides that the prescribed notice shall explain that the person has the right to request an appeals_office hearing during the 30-day period under paragraph --- - sec_6330 prescribes the matters that may be raised by a taxpayer at an appeals_office hearing in sum sec_6330 c provides that a taxpayer may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection such as an offer-in-compromise sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability see 114_tc_604 goza v commissioner supra where the appeals_office issues a determination_letter to a taxpayer following an administrative hearing regarding a notice_of_intent_to_levy sec_6330 provides that the taxpayer will have days following the issuance of such determination_letter to file a petition for review with the tax_court or federal district_court see 114_tc_492 we have held that the court’s jurisdiction under sec_6320 and sec_6330 depends on the issuance of a valid determination_letter and the filing of a timely petition for review see 115_tc_417 offiler v commissioner supra pincite -- - petitioner dudley moorhous’ failure to make a timely request for an administrative hearing on date respondent issued to petitioner dudley moorhous a notice_of_intent_to_levy petitioner dudley moorhous received the notice_of_intent_to_levy on date as reflected on the u s postal service form_3811 that was executed upon delivery of the notice the notice informed petitioner dudley moorhous that he had days from the date of the notice to file a request for an appeals_office hearing on date respondent issued to petitioner dorothy moorhous a notice_of_intent_to_levy on or about date petitioners submitted to the appeals_office a joint request for a hearing the 30-day period prescribed in sec_6330 and b during which petitioner dudley moorhous had to file a timely request for an appeals_office hearing expired no later than monday date because petitioners’ joint request for an appeals_office hearing was not timely with respect to the notice_of_intent_to_levy issued to petitioner dudley moorhous the appeals_office was not obliged to provide him with the administrative hearing contemplated under sec_6330 on the other hand because petitioners’ joint request for an appeals_office hearing was timely with respect to the notice_of_intent_to_levy issued to petitioner dorothy moorhous the appeals_office was obliged to provide her with a sec_6330 hearing equivalent_hearing in lieu of a hearing under sec_6330 the appeals_office granted petitioner dudley moorhous a so-called equivalent_hearing consistent with the court’s holding in kennedy v commissioner t c __ we hold that the decision to conduct an equivalent_hearing did not result in a waiver by respondent of the time restrictions within which petitioner dudley moorhous was required to request an appeals_office hearing under sec_6330 decision letter on date following the equivalent_hearing the appeals_office issued to petitioner dudley moorhous a decision letter stating that respondent would proceed with collection against him the decision letter unambiguously states that the equivalent_hearing was not intended to serve as an appeals_office hearing within the meaning of sec_6330 on the other hand on date the appeals_office issued to petitioner dorothy moorhous a determination_letter stating that she would be permitted to seek review of the matter in court in kennedy v commissioner t c we noted that sec_6330 does not authorize the commissioner to waive the time restrictions imposed therein further in 114_tc_492 we indicated that where the taxpayer failed to file a timely request for an appeals_office hearing regarding a notice_of_intent_to_levy an appeals_office review of the taxpayer’s case pursuant to the collection_appeals_program did not result in a determination within the meaning of sec_6320 or sec_6330 as previously discussed because petitioner dudley moorhous failed to file a timely request for an appeals_office hearing the appeals_office was not obliged to conduct such a hearing in this regard the decision letter issued to petitioner dudley moorhous was not and did not purport to be a determination_letter pursuant to sec_6320 or sec_6330 see kennedy v commissioner supra offiler v commissioner supra pincite consistent with the foregoing we shall grant respondent’s motion to dismiss for lack of jurisdiction as to petitioner dudley moorhous on the ground that the appeals_office did not issue a determination_letter to petitioner dudley moorhous pursuant to sec_6330 due to petitioner dudley moorhous’ failure_to_file a timely request for an appeals_office hearing pursuant to sec_6330 and b and b in addition we shall strike all references in the petition to the taxable years and because those years relate solely to petitioner dudley moorhous likewise we shall strike all references to the taxable_year because such year relates to petitioner dudley moorhous and that year was not included in the notice_of_intent_to_levy and the determination_letter that were issued to petitioner dorothy moorhous a petitioners’ arguments petitioners contend that because petitioners filed joint returns for a number of the years in issue the term person as used in sec_6330 should be read as referring to both husband and wife as a single unit thereby barring respondent from issuing separate notices of intent to levy to them petitioners’ contention finds no support in the express language of sec_6330 simply put sec_6330 does not direct the commissioner to treat a husband and wife who have filed a joint_return as a single_person for purposes of that provision moreover petitioners’ argument conflicts with sec_6013 which provides that if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several because a husband and wife are treated as jointly and severally liable for the tax due on a joint_return it follows that the commissioner may elect to pursue one or both the spouses for the collection of the tax under the circumstances we hold that respondent was free to issue a separate notice_of_intent_to_levy to petitioner dudley moorhous before issuing a similar notice to petitioner dorothy moorhous because petitioners are not treated as one person under sec_6330 petitioner dudley indeed in the congress directed the commissioner to send whenever practicable any notice relating to a joint_return under sec_6013 separately to each individual filing the joint_return see internal_revenue_service restructuring and reform act of publaw_105_206 g 112_stat_685 moorhous may not join in challenging the determination_letter issued to petitioner dorothy moorhous petitioners also contend that to the extent that respondent’s determination_letter to petitioner dorothy moorhous served as a rejection of petitioners’ joint offer-in-compromise petitioner dudley moorhous should be permitted to file a petition challenging the determination_letter again petitioners’ argument finds no support in sec_6330 although sec_6330 a provides that a taxpayer may make an offer-in-compromise during an appeals_office hearing there is no support for petitioners’ contention that petitioner dudley moorhous should be relieved of the obligation to comply with the time requirements for filing an appeals_office hearing pursuant to sec_6330 in the end petitioners’ position begs the guestion why petitioner dudley moorhous did not timely file a request for an administrative hearing in response to the notice_of_intent_to_levy issued to him as final matter we reject petitioners’ argument that respondent’s motion to dismiss is untimely it is well settled that questions of jurisdiction may be raised by either party or the court sua sponte at any stage of the proceedings see 96_tc_10 consistent with the preceding discussion we shall grant respondent’s motion in that we shall dismiss this case for lack - - of jurisdiction as to petitioner dudley moorhous and all allegations in the petition pertaining to the taxable years and will be deemed to be stricken therefrom in order to reflect the foregoing an appropriate order granting respondent’s motion to dismiss for lack of jurisdiction and to strike will be issued
